Order entered July 5, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00747-CV

                                MORRIS MILLER, Appellant

                                               V.

                 DESIGN MASTERPIECE LANDSCAPE, INC., Appellee

                          On Appeal from the County Court at Law
                                 Rockwall County, Texas
                              Trial Court Cause No. 1-14-110

                                           ORDER
       Before the Court is Rockwall County District Clerk’s June 30, 2016 request for extension

of time to file the clerk’s record. However, because the docketing statement reflects appellant

requested findings of fact and conclusions of law, the record is not due until September 9, 2016.

See TEX. R. APP. P. 35.1(a). Accordingly, we DENY the extension request as premature.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE